Dismissed and Opinion Filed August 4, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00500-CV

 ANGELOS KOLOBOTOS, D/B/A STAMATINA HOLDINGS, LLC, D/B/A
 NEW LIFE APTS. AND THE PROPERTY LOCATED AT 1735 PUEBLO,
                         Appellants
                            V.
  NEIGHBORS OF HOMESTEAD NEIGHBORHOOD ASSOCIATION,
 MELESSE AREDA, ABONESH EJABO, AND THE HOUSE OF PRAYER
            CHURCHES FOR EVERYONE, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-17785

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      We reinstate this appeal. In July 2020, we abated this case due to the

suggestion of bankruptcy filed by Stamatina Holdings, LLC. See TEX. R. APP. P. 8.2.

The Court conducted an independent review of the federal Public Access to Court

Electronic Records (PACER) system which shows the bankruptcy case associated

with this appeal was terminated on May 5, 2021, effectively dissolving the automatic

stay. We then notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, no party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Gibbs v. Bank One, Tex., 2021 WL 1747855, at *1 (Tex.

App.—Dallas May 4, 2021, no pet.) (mem. op.).




                                           /Erin A. Nowell//
200500f.p05                                ERIN A. NOWELL
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANGELOS KOLOBOTOS,                           On Appeal from the 134th Judicial
STAMATINA HOLDINGS, LLC,                     District Court, Dallas County, Texas
D/B/A NEW LIFE APTS AND THE                  Trial Court Cause No. DC-18-17785.
PROPERTY LOCATED AT 1735                     Opinion delivered by Justice Nowell.
PUEBLO, Appellants                           Justices Osborne and Pedersen, III
                                             participating.
No. 05-20-00500-CV          V.

NEIGHBORS OF HOMESTEAD
NEIGHBORHOOD
ASSOCIATION, MELESSE
AREDA, ABONESH EJABO, AND
THE HOUSE OF PRAYER
CHURCHES FOR EVERYONE,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 4th day of August, 2021.




                                       –3–